 

 
EXHIBIT 10.5
 
INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION AWARD
Grantee's Name and Address:
[
]
 
 
[
]
 
 
[
]
 
 
[
]
 
 
[
]
 
 
[
]
 

You have been granted an option to purchase shares of common stock of the
Company, subject to the terms and conditions of this Notice of Stock Option
Award (the “Notice”), the Informatica Corporation 2009 Equity Incentive Plan
(the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows:
Award Number
[
]
 
Grant Date
[
]
 
Vesting Commencement Date
[
]
 
Exercise Price per Share
[
]
 
Total Number of Shares subject
 
 
 
to the Option
[
]
 
Total Exercise Price
[
]
 
Type of Option:
Non-Qualified Stock Option
 
Expiration Date:
[
]
 
Post-Termination Exercise Period:
Three (3) Months
 

Vesting Schedule:
Subject to Grantee continuing to provide services to the Company or an Affiliate
as a Director through each date of vesting and other provisions and limitations
set forth in this Notice, the Plan and the Option Agreement (including the
acceleration provisions set forth below), the Option may be exercised, in whole
or in part, in accordance with the following schedule:
[33% of the Shares subject to the Option shall vest on the one-year anniversary
of the Grant Date, and 2.78% of the Shares subject to the Option shall vest on
each monthly anniversary of the Grant Date thereafter until the Option is fully
vested.] OR [100% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date.] Notwithstanding the foregoing, if there is a
Change of Control (as defined in the Plan) of the Company and provided Grantee
has continued to provide services to the Company or an Affiliate as a Director
through the date of such Change of Control, then 100% of the Shares subject to
the Option shall fully vest.
During any leave of absence, the Committee may, at its discretion, cease the
vesting of the Option as provided in this schedule.  Vesting of the Option shall
resume upon the Grantee's termination of the leave of absence and return to
service to the Company or any of its Affiliates.

1

--------------------------------------------------------------------------------

 

    
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
Informatica Corporation,
a Delaware corporation
 
By: _________________________________
Title: ________________________________
THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD THAT GRANTEE CONTINUES TO PROVIDE
SERVICES TO THE COMPANY OR AN AFFILIATE AS A DIRECTOR (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE OPTION
AGREEMENT, OR THE COMPANY'S 2009 EQUITY INCENTIVE PLAN SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF GRANTEE'S EMPLOYMENT OR
SERVICE WITH THE COMPANY OR AN AFFILIATE, NOR SHALL IT INTERFERE IN ANY WAY WITH
THE GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE GRANTEE'S EMPLOYMENT OR
SERVICE WITH THE COMPANY OR AN AFFILIATE, WITH OR WITHOUT CAUSE.
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Notice, the Plan or the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.
Dated:
_______________________________        Signed:______________________________________
Grantee
 
 
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------

 

 
INFORMATICA CORPORATION 2009 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
1.Grant of Option. Informatica Corporation, a Delaware corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
Total Number of Shares of Common Stock subject to the Option (the “Shares”) set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms and provisions of the Notice, this
Stock Option Award Agreement (the “Option Agreement”) and the Company's 2009
Equity Incentive Plan (the “Plan”) adopted by the Company, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement. Subject to Section 13.1 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan will prevail.
 
2.Exercise of Option.
(a)Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 4.5 of the Plan relating to the termination
of the Option in the event of a Change of Control. No partial exercise of the
Option may be for less than the lesser of five percent (5%) of the total number
of Shares subject to the Option or the remaining number of Shares subject to the
Option. In no event shall the Company issue fractional Shares.
(b)Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, such other representations and agreements as to the holder's
investment intent with respect to such Shares and such other provisions as may
be required by the Committee. The Exercise Notice shall be signed by the Grantee
and shall be delivered in person or by certified mail to the Secretary of the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such written notice accompanied
by the Exercise Price, which, to the extent selected, shall be deemed to be
satisfied by use of the broker-dealer sale and remittance procedure to pay the
Exercise Price provided in Section 4(d), below.
No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all applicable laws. Assuming such
compliance, for income tax purposes, the Shares shall be considered transferred
to the Grantee on the date on which the Option is exercised with respect to such
Shares.
3.Tax Obligations.
 
(a)Withholding of Taxes. No Shares will be delivered to the Grantee or other
person pursuant to the exercise of the Option until the Grantee or other person
has made arrangements acceptable to the Committee for the satisfaction of all
Tax Obligations related to the exercise of the Option.
 
(b)Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 that was granted with an Exercise Price that is determined by
the Internal Revenue Service (the “IRS”) to be less than the Fair Market Value
of a Share on the date of grant (a “Discount Option”) may be considered
“deferred compensation.” A Discount Option may result in (i) income recognition
by Grantee prior to the exercise of the option, (ii) an additional twenty
percent (20%) U.S. federal income tax, and (iii) potential penalty and interest
charges. The Discount Option may also result in additional U.S. state income,
penalty and interest charges to the Grantee. Grantee acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the Exercise
Price of this Option equals or exceeds the Fair Market Value of a Share on the
Grant Date in a later examination. Grantee agrees that if the IRS determines
that the Option was granted with an Exercise Price that was less than the Fair
Market Value of a Share on the Grant Date, Grantee will be solely responsible
for Grantee's costs related to such a determination.
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------

 

 
 
4.Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any applicable law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:
 
(a)cash;
(b)check;
(c)surrender of Shares or delivery of a properly executed form of attestation of
ownership of Shares as the Committee may require (including withholding of
Shares otherwise deliverable upon exercise of the Option) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the Exercise Price);
or
(d)through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (A) shall provide written instructions to a Company designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and
remit to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and (B) shall provide written directives to the Company to deliver the
certificates for the purchased Shares directly to such brokerage firm in order
to complete the sale transaction.
5.Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any applicable laws.
 
6.Termination of Service or Change in Status. In the event of the Grantee's
Termination of Service, the Grantee may, to the extent otherwise so entitled at
the date of such termination (the “Termination Date”), exercise the Option
during the Post-Termination Exercise Period. In no event shall the Option be
exercised later than the Expiration Date set forth in the Notice. In the event
of the Grantee's change in status from Director to any other status of Employee,
Director or Consultant, the unvested portion of the Option shall immediately
terminate. Except as provided in Sections 7 and 8 below, to the extent that the
Grantee is not entitled to exercise the Option on the Termination Date, or if
the Grantee does not exercise the Option within the Post-Termination Exercise
Period, the Option shall terminate.
7.Disability of Grantee. In the event of the Grantee's Termination of Service as
a result of his or her Disability, the Grantee may, but only within one (1) year
from the Termination Date (and in no event later than the Expiration Date),
exercise the Option to the extent he or she was otherwise entitled to exercise
it on the Termination Date. To the extent that the Grantee is not entitled to
exercise the Option on the Termination Date, or if the Grantee does not exercise
the Option to the extent so entitled within the time specified herein, the
Option shall terminate.
8.Death of Grantee. In the event of the Grantee's Termination of Service as a
result of his or her death, or in the event of the Grantee's death during the
Post-Termination Exercise Period or during the one (1) year period following the
Grantee's Termination of Service as a result of his or her Disability, the
Grantee's estate, or a person who acquired the right to exercise the Option by
bequest or inheritance, may exercise the Option, but only to the extent the
Grantee could exercise the Option at the date of termination, within one (1)
year from the date of death (but in no event later than the Expiration Date). To
the extent that the Grantee is not entitled to exercise the Option on the date
of death, or if the Option is not exercised to the extent so entitled within the
time specified herein, the Option shall terminate.
9.Transferability of Option. The Option may be transferred by the Grantee in a
manner and to the extent acceptable to the Committee as evidenced by a writing
signed by the Company and the Grantee. The terms of the Option shall be binding
upon the executors, administrators, heirs and successors of the Grantee.
 
 
 
 
 
 

4

--------------------------------------------------------------------------------

 

 
 
10.Term of Option. The Option may be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein, and
may be subject to earlier termination as provided in Section 4.5 of the Plan.
 
11.Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the U.S. federal tax consequences of exercise of the
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
 
(a)Exercise of NSO. On exercise of a NSO, the Grantee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price. If the Grantee is an Employee or a former Employee, the
Company will be required to withhold from the Grantee's compensation or collect
from the Grantee and pay to the applicable U.S. taxing authorities an amount in
cash equal to a percentage of this compensation income at the time of exercise,
and may refuse to honor the exercise and refuse to deliver Shares if such
withholding amounts are not delivered at the time of exercise.
 
(b)Disposition of Shares. If Shares are held for more than one (1) year, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for U.S. federal income tax purposes and subject to tax at a maximum rate
of fifteen percent (15%).
 
12.Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee. After such issuance, recordation and delivery, Grantee will have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
 
13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Grantee (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the purchased Shares will be considered transferred to Grantee on the
date the Option is exercised with respect to such purchased Shares.
 
14.Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California (as permitted by Section 1646.5 of the California Civil
Code, or any similar successor provision) without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties. Should any provision of the Notice or this Option Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
 
15.Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.
 
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Grantee's consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
 
 
 

5

--------------------------------------------------------------------------------

 

17.Interpretation. Any dispute regarding the interpretation of the Notice, the
Plan, and this Option Agreement shall be submitted by the Grantee or by the
Company forthwith to the Committee, which shall review such dispute at its next
regular meeting. The resolution of such dispute by the Committee shall be final
and binding on all persons.
 

6